03/17/2021


                IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          DA 20-0115
                                       _________________

THE CITY OF MISSOULA,

            Plaintiff and Appellant,

      v.

MOUNTAIN WATER COMPANY, a Montana
Corporation; and CARLYLE INFRASTRUCTURE
PARTNERS, LP, a Delaware limited partnership,
                                                                   ORDER
            Defendants, Appellees,
            and Cross-Appellants,

      and

THE EMPLOYEES OF MOUNTAIN WATER
COMPANY, et al,

            Intervenors and Appellees.
                                    _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Jason T. Marks, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  March 17 2021